        Case 3:18-cv-07481-RS Document 99 Filed 05/21/20 Page 1 of 4



 1   Jahan C. Sagafi (SBN 224887)              Sabrina A. Beldner, Esq. (SBN
     jsagafi@outtengolden.com                  221918)
 2   Adam L. Koshkin (SBN 320152)              sbeldner@mcguirewoods.com
     akoshkin@outtengolden.com                 MCGUIREWOODS LLP
 3   OUTTEN & GOLDEN LLP                       1800 Century Park East, 8th Floor
     One California Street, 12th Floor         Los Angeles, CA 90067-1501
 4   San Francisco, CA 94111                   Telephone: (310) 315-8200
     Telephone: (415) 638-8800                 Facsimile: (310) 315-8210
 5   Facsimile: (415) 638-8810
                                            Joel S. Allen (Pro Hac Vice)
 6   Christopher M. McNerney (Pro Hac Vice) jallen@mcguirewoods.com
     cmcnerney@outtengolden.com             Olga A. Bograd (Pro Hac Vice)
 7   OUTTEN & GOLDEN LLP                    obograd@mcguirewoods.com
     685 Third Avenue, 25th Floor           MCGUIREWOODS LLP
 8   New York, New York 10017               2000 McKinney Avenue, Suite 1400
     Telephone: (212) 245-1000              Dallas, Texas 75201
 9   Facsimile: (646) 509-2060              Telephone: (214) 932-6400
10   Elisa Marie Della-Piana (SBN 226462)      William E. Doyle (Pro Hac Vice)
     edellapiana@lccr.com                      wdoyle@mcguirewoods.com
11   LAWYERS' COMMITTEE FOR                    MCGUIREWOODS LLP
     CIVIL RIGHTS OF THE SAN                   434 Fayetteville Street, Suite 2600
12   FRANCISCO BAY AREA                        Raleigh, North Carolina 27601
     131 Steuart Street, Suite 400             Telephone: (919) 755-6600
13   San Francisco, CA 94105
     Telephone: (415) 543-9444                 Attorneys for Defendants The Hertz
14   Facsimile: (415) 543-0296                 Corporation
                                               and Dollar Thrifty Automotive Group,
15   Attorneys for Plaintiffs and Proposed     Inc.
     Class and Collective Members
16
                                UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18
      PETER LEE and LATONYA CAMPBELL,                 Case No.: 3:18-cv-07481
19    on behalf of themselves and all others
      similarly situated,                             JOINT STIPULATION AND ORDER
20                                                    FURTHER ADJUSTING CLASS
                    Plaintiffs,
21                                                    CERTIFICATION DISCOVERY AND
             v.                                       BRIEFING SCHEDULE AS MODIFIED
22                                                    BY THE COURT
      THE HERTZ CORPORATION and
23    DOLLAR THRIFTY AUTOMOTIVE
      GROUP,
24

25                          Defendants.

26

27          Due to the unique and unprecedented nature of the COVID-19 pandemic and related

28   disruptions, Plaintiffs Peter Lee and Latonya Campbell (“Plaintiffs”), and Defendants The Hertz

                                                   -3-
                       JOINT STIPULATION AND ORDER FURTHER ADJUSTING CLASS
                          CERTIFICATION DISCOVERY AND BRIEFING SCHEDULE
        Case 3:18-cv-07481-RS Document 99 Filed 05/21/20 Page 2 of 4



 1   Corporation and Dollar Thrifty Automotive Group (“Hertz” or “Defendants”) (Plaintiffs and
 2   Defendants are collectively referred to as “Parties”), hereby stipulate to, and request that the
 3   Court enter an order further adjusting the class certification discovery and briefing schedule and
 4   the following interim benchmarks, as set forth below:
 5             1.     WHEREAS, on May 29, 2019, the Court entered a Case Management Scheduling
 6   Order, setting a class certification discovery and briefing schedule;
 7             2.     WHEREAS, on October 17, 2019, the Court ordered a Stipulation setting forth an
 8   updated class certification discovery and briefing schedule;
 9             3.     WHEREAS, on March 3, 2020, the Court entered the Joint Stipulation and Order
10   Further Adjusting Class and Certification Discovery and Briefing Schedule [As Modified by the
11   Court];
12             4.     WHEREAS, the Court scheduled a Case Management Conference for May 28,
13   2020;
14             5.     WHEREAS, the Parties have worked diligently to comply with the deadlines set
15   by the Court, including production of the CareerBuilder data and ongoing progress on ESI
16   discussions. However, since the Court’s Order on March 3, 2020, Defendants have been required
17   to shift focus to address unanticipated, urgent issues related to the COVID-19 pandemic,
18   including major disruptions to Defendants’ business. In light of the ongoing crisis, Defendants
19   requested and Plaintiffs agreed to seek a further extension of deadlines set by the Court, as well as
20   a continuance of the upcoming Case Management Conference. At this time, the Parties anticipate
21   that a 90-day extension of all deadlines will be sufficient to alleviate the disruption caused by the
22   COVID-19 pandemic.
23             NOW, THEREFORE, the Parties hereby stipulate to and respectfully request that the
24   Court order the following modifications to the class certification discovery and briefing schedule
25   and the remaining interim benchmarks:
26    Item                                               Current Deadline        Deadline
27    Case Management Conference (to be                   May 28, 2020            August 27, 2020
      canceled should the Parties have no
28    disputes)

                                                      -3-
                         JOINT STIPULATION AND ORDER FURTHER ADJUSTING CLASS
                            CERTIFICATION DISCOVERY AND BRIEFING SCHEDULE
           Case 3:18-cv-07481-RS Document 99 Filed 05/21/20 Page 3 of 4



 1       Agreement on ESI discovery process (incl.           June 1, 2020           August 31, 20202
         initial custodians, initial search terms, and
 2       ultimate validation process), and
 3       completion of rolling production of
         documents identified by Hertz as relevant
 4       for mediation for the initial two custodians
         reviewed1
 5       Parties commence mediation                         June-July 2020        October-November
                                                                                        2020
 6
         Non-expert discovery                              October 20, 2020        January 18, 2021
 7       Expert Discovery:
          Initial Experts*                               December 15, 2020          March 15, 2021
 8        Supplemental/rebuttal experts                  February 17, 2021          May 18, 2021
          Expert discovery completed                      March 29, 2021            June 28, 2021
 9       Class Certification:
10        Plaintiffs’ motion                             December 15, 2020          March 15, 2021
          Hertz’s opposition                             February 17, 2021          May 18, 2021
11        Plaintiffs’ reply                               March 29, 2021            June 28, 2021
          Hearing                                          April 29, 2021            July 29, 2021
12

13             * All expert designations shall be in accordance with Fed. R. Civ. P. 26(a)(2), with experts

14   disclosed and reports produced on the dates set forth above.

15   Respectfully submitted,

16
         Dated: May 21, 2020                              Respectfully submitted,
17

18       By: /s/Christopher McNerney                      By: /s/Joel S. Allen
         Jahan C. Sagafi (SBN 224887)                     Joel S. Allen (Pro Hac Vice)
19       Adam L. Koshkin (SBN 320152)                     jallen@mcguirewoods.com
         OUTTEN & GOLDEN LLP                              Olga A. Bograd (Pro Hac Vice)
20       One California Street, 12th Floor                obograd@mcguirewoods.com
         San Francisco, CA 94111                          MCGUIREWOODS LLP
21       Telephone: (415) 638-8800                        2000 McKinney Avenue, Suite 1400
22                                                        Dallas, Texas 75201
         Christopher McNerney (Pro Hac Vice)              Telephone: (214) 932-6400
23       OUTTEN & GOLDEN LLP
         685 Third Avenue, 25th Floor                     Sabrina A. Beldner, Esq. (SBN 221918)
24       New York, New York 10017                         sbeldner@mcguirewoods.com
         Telephone: (212) 245-1000                        MCGUIREWOODS LLP
25                                                        1800 Century Park East, 8th Floor
26       Attorneys for Plaintiffs and proposed Class      Los Angeles, CA 90067-1501

27
     1
         Amanda Dillon and Krista Memmelaar.
28   2
         The Parties may extend this deadline by agreement without Court order.
                                                      -3-
                          JOINT STIPULATION AND ORDER FURTHER ADJUSTING CLASS
                             CERTIFICATION DISCOVERY AND BRIEFING SCHEDULE
       Case 3:18-cv-07481-RS Document 99 Filed 05/21/20 Page 4 of 4



 1   Members                                 Telephone: (310) 315-8200
                                             Facsimile: (310) 315-8210
 2

 3                                           William E. Doyle (Pro Hac Vice)
                                             wdoyle@mcguirewoods.com
 4                                           MCGUIREWOODS LLP
                                             434 Fayetteville Street, Suite 2600
 5                                           Raleigh, North Carolina 27601
                                             Telephone: (919) 755-6600
 6

 7                                           Attorneys for Defendants

 8
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10
     _________________________________                 May 21, 2020
                                                Dated: ____________________
11   Hon. Richard Seeborg
     United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -3-
                   JOINT STIPULATION AND ORDER FURTHER ADJUSTING CLASS
                      CERTIFICATION DISCOVERY AND BRIEFING SCHEDULE
